Citation Nr: 0919462	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  02-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lumbosacral 
disability, to include lumbosacral strain.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to July 
1973 and from September 1973 to September 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In December 2004 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

In October 2004, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed lumbosacral disability, to 
include lumbosacral strain, did not have its onset in service 
or degenerative joint disease (DJD) of the lumbar spine 
within one year thereafter and has not been etiologically 
linked to the Veteran's service, or any incident therein.


CONCLUSION OF LAW

A lumbar spine condition, to include lumbosacral strain, was 
neither incurred in nor aggravated by active military 
service; and DJD of the lumbar spine cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claim of entitlement to service 
connection for a lumbosacral disability, to include 
lumbosacral strain, the Board observes that the RO issued 
VCAA notices to the Veteran in July 2001, February 2005, 
November 2007 and January 2009 letters which informed him of 
the evidence generally needed to support claims of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claim.  The November 2007 and January 2009 letters informed 
him of the evidence needed for the assignment of evaluations 
and effective dates for initial awards of service connection.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
July 2001 VCAA notice was issued prior to the November 2001 
rating decision from which the instant appeal arises.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claim prior to the initial decision.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical treatment records and evaluations are 
of record, as well as private treatment records, records from 
the Social Security Administration, and a transcript of the 
Veteran's testimony at a personal hearing, and these records 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  Although the Veteran has identified 
outstanding records from a private chiropractor, he 
indicated, in a March 2005 statement, that the chiropractor 
had been committed to a mental institution in the mid-1990s 
and that his treatment records had either been lost or 
discarded by another chiropractor who bought the business.  
Based on the foregoing, it is clear that further requests for 
service medical and personnel records for the veteran would 
be futile.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2008).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Although the Veteran contends that his current low back 
condition either had its onset in service or is the result of 
an in-service back injury, the Board finds that the 
preponderance of the evidence is against his claim.  
Initially, the Board observes that the available service 
treatment records do show that the Veteran first sought 
treatment for low back pain of two weeks' duration in 
December 1974.  At that time he denied any history of an 
injury.  The impression was mechanical low back pain that was 
treated with heat.  There is no evidence of subsequent 
complaints, findings, treatment or diagnoses during the 
remainder of his service.  He did indicate a history of 
recurrent back pain in his July 1979 report of medical 
history; however, his accompanying separation examination 
report, while noting a weak low back in the summary of 
defects and diagnoses, found that a clinical evaluation of 
his spine was normal.  Despite the Veteran's assertions that 
he received continuous, ongoing chiropractic treatment for 
his low back pain from 1980, the earliest competent medical 
evidence of a diagnosed low back condition is a March 1998 
private chiropractic treatment report, at least 18 years 
after his discharge from service.  The March 1998 treatment 
record indicates he had received intermittent chiropractic 
treatment for low back pain for 10 years.  It does not 
indicate the date of onset of his low back complaints.  Thus, 
to the extent the Veteran may have had any symptomatology in 
service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a low back disorder did not 
manifest during service or for many years thereafter.  
Likewise, the evidence fails to show that he developed any 
DJD of the lumbar spine within a year of his discharge.  
Therefore, presumptive service connection for DJD of the 
lumbar spine is not warranted.  

Because the earliest competent medical evidence of a 
diagnosed low back condition is the March 1998 private 
chiropractic treatment record, 18 years after his discharge, 
the Board finds this gap in time significant, and it weighs 
against the existence of a link between the Veteran's 
disability and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  

In addition to the lack of objective medical evidence showing 
that the Veteran's current low back disability was first 
manifested during service or within close proximity thereto, 
the medical evidence of record does not etiologically link 
his current back disability to his service or any incident 
therein.  In this respect, although several treatment 
records, particularly a March 2001 private treatment record 
and December 2003 and February 2004 VA treatment records, 
specifically note the Veteran's history of either an in-
service back injury or the onset of low back pain in service, 
the examiners did not actually etiologically link his current 
low back disability to his service or any incident therein, 
and merely noted his stated history.  A bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, 
these histories were all acquired after the Veteran's claim 
for service connection had been filed in January 2001.  In 
contrast, an October 2002 VA treatment record indicates that 
the Veteran's diagnosed low back pain was most likely 
secondary to degenerative joint disease (DJD).  

In fact, the examiner who conducted a February 2009 VA 
orthopedic examination, after reviewing the Veteran's claims 
files in conjunction with a physical examination, and stating 
that she could not resolve the issue without resorting to 
mere speculation, opined that it was more likely that his 
current lumbar spine disease was a normal progression of 
spondylosis.  In rendering this opinion, the examiner noted 
that the Veteran had no known in-service lumbosacral injury 
and had never had any abnormal findings on physical 
examination despite treatment in December 1974, there was no 
documentation to determine the extent of medical care from 
1979 to 1998, and that the Veteran had multiple other risk 
factors for degeneration of his spine, including other 
affected areas of the spine, a 20-year history as a steel 
worker subsequent to his discharge, and a significant family 
history of spondylosis of the spine.  The Board finds the 
February 2009 VA examiner's opinion more probative than the 
treatment records noting the Veteran's history, as the 
examiner's opinion was based on a review of the Veteran's 
claims files and the examiner provided a thorough rationale 
for her opinion that incorporated the Veteran's post-service 
treatment records as well as his reported in-service back 
injury.  

The Board acknowledges the Veteran's March 2005 letter that 
post-service medical treatment records from a private 
chiropractor, documenting his low back complaints and 
treatment in 1980, are unavailable because the chiropractor 
was committed to a mental institution sometime in 1996 or 
1997, and his treatment records had subsequently been lost.  
To the extent that he is contending that he has experienced 
chronic or continuous low back symptomatology since service, 
the Board finds that there is no contemporaneous medical 
evidence of record supporting the Veteran's contentions.  In 
fact, the only medical evidence of record supporting the 
Veteran's assertions are the treatment records, all dated 
subsequent to the date his claim was filed, and merely noting 
his history of an in-service back injury.  As noted above, 
the contemporaneous service treatment records do not support 
his history provided many years after his discharge.  The 
Board finds that the contemporaneous records are entitled 
more probative weight than the Veteran's recent recollections 
of what happened in service many decades ago.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 10 
Vet. App. 488 (1997).  

Likewise, the Veteran, as lay a person, not trained or 
educated in medicine, is not competent to offer medical nexus 
opinions as to whether he currently has a low back condition 
as a result of his service or any incident therein and such 
statements are of little probative value.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, for the reasons noted 
above, the Board concludes that the preponderance of the 
evidence is against the claim in this case, and service 
connection for a low back condition, to include lumbosacral 
strain, must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a lumbosacral disability, to include 
lumbosacral strain, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


